Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 20 April 2021 with acknowledgement of a continuation of application 16/846,526 now patent 11,018,853 which is a continuation of 16/549,263 now patent 10,659,219 filed on 23 August 2019.
2.	Claims 1-20 are currently pending.  Claims 1, 10, and 16, are independent claims. 
3.	The IDS submitted on 20 April 2021 has been considered. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.
 The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
 An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to - http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
 5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of application 16/846,526 now patent 11,018,853 and claims 1-20 of application 16/549,263 now patent 10,659,219.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements/features of claimed method/apparatus/medium that identify from a blockchain network an indication of failure to complete a workflow step from a plurality of workflow steps tasks exist in the patented applications in similar or different names, essentially performing the same tasks.  The difference is that the pending independent claims contain significantly less details.  Below is a table highlighting claim 1 of the pending application in comparison to the patented applications.  Note, in the table below the limitations are underlined in the pending application as well as the patented applications that are interpreted to have the same meaning.

Pending Application
Patent 11,018,853
Patent 10,659,219
A method, comprising: 
















































identifying, by a computing device and from a node in a blockchain network, a blockchain transaction comprising an indication of a failure to complete a workflow step from a plurality of workflow steps of a task; 






identifying, by the computing device and from the plurality of workflow steps, a last completed workflow step of the task; 



determining, by the computing device and from the plurality of workflow steps, one or more next workflow steps, wherein the last completed workflow step is a prerequisite to the one or more next workflow steps; 

and causing, by the computing device, performance of the one or more next workflow steps.
A method, comprising: maintaining, by a computing device, a registry of workflow step performers; receiving, by the computing device, a request for execution of a task; generating, by the computing device and for executing the task, a workflow comprising a plurality of workflow steps, wherein each workflow step, of the plurality of workflow steps, is assigned to at least one workflow step performer from the registry of workflow step performers and each workflow step comprises a status indicating whether said workflow step is complete; identifying, by the computing device and from at least one node from a set of nodes in a blockchain network, a plurality of blockchain transactions, wherein each blockchain transaction from the plurality of blockchain transactions comprises an indication of completion of a corresponding workflow step from the plurality of workflow steps, is executed by the at least one workflow step performer assigned to the corresponding workflow step, and is associated with encryption keys of the at least one workflow step performer assigned to the corresponding workflow step; updating, by the computing device and for each identified blockchain transaction in the plurality of blockchain transaction, the status of the corresponding workflow step to indicate that the corresponding workflow step is complete; 
identifying, by the computing device and from at least one node from the set of nodes in the blockchain network, a first blockchain transaction comprising an indication of a failure to complete a workflow step in the plurality of workflow steps, 
wherein the first blockchain transaction is associated with error hashes of the at least one workflow step performer assigned to the workflow step; 
identifying, by the computing device and from the plurality of blockchain transactions, a last complete workflow step from the plurality of workflow steps in the workflow; 

determining, by the computing device and from the plurality of workflow steps, one or more next workflow steps, wherein the last complete workflow step is a prerequisite to the one or more next workflow steps; 

and sending, by the computing device, a message, to workflow step performers assigned to the one or more next workflow steps from the registry of workflow step performers, to begin activities associated with the one or more next workflow steps.
A method, comprising: maintaining, by a computing device, a registry of workflow step performers; receiving, by the computing device, a request of an execution of a task; generating, by the computing device, a smart contract comprising a workflow for executing the task, wherein the workflow comprises a plurality of workflow steps, and wherein each workflow step is assigned to at least one workflow step performer from the registry of workflow step performers and each workflow step comprises a status indicating whether the workflow step is complete; identifying, by the computing device and from a workflow step in the smart contract, that a status of the workflow step indicates that the workflow step is complete, wherein the status is validated by a first blockchain transaction executed by the at least one workflow step performer assigned to the workflow step, and wherein the first blockchain transaction is associated with encryption keys of the at least one workflow step performer assigned to the workflow step; determining, by the computing device and from the smart contract, completion of the execution of the task, wherein the determination is based on: a determination that a status of a last workflow step, from the plurality of workflow steps, indicates that the last workflow step is complete; and a determination that a second blockchain transaction, validating the status of the last workflow step and executed by the at least one workflow step performer assigned to the last workflow step, is associated with encryption keys of the at least one workflow step performer assigned to the last workflow step; identifying, from the smart contract, a status of a workflow step, from the plurality of workflow steps, indicating a failure to complete the workflow step, wherein the status is validated by a third blockchain transaction executed by the at least one workflow step performer assigned to the workflow step, and wherein the third blockchain transaction is associated with an error hash; identifying, from the smart contract, a last complete workflow step from the plurality of workflow steps in the workflow; determining, from the plurality of workflow steps, one or more next workflow steps, wherein the last complete workflow step is a prerequisite to the one or more next workflow steps; and sending a message to workflow step performers assigned to the one or more next workflow steps, from the registry of workflow step performers, to begin activities associated with the one or more next workflow steps


Note some of the missing details from the pending independent claim 1, are maintaining a device registry of workflow step performers, as well as encryption keys, error hashes, and sending a message to workflow step performers.  The missing limitations seem to appear in the dependent claims.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 2, 4, 6, 10, 11, 16, and 17, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. U.S. Patent Application Publication No. 2019/0370058 (hereinafter ‘058).
As to independent claim 1, “A method, comprising: identifying, by a computing device and from a node in a blockchain network, a blockchain transaction comprising an indication of a failure to complete a workflow step from a plurality of workflow steps of a task” is taught in ‘058 paragraphs 31-32, 42, and 70-71, note a job manager may receive execution results including one or more tasks or workflows failed to complete;
“identifying, by the computing device and from the plurality of workflow steps, a last completed workflow step of the task” is shown in ‘058 paragraph 43;
“determining, by the computing device and from the plurality of workflow steps, one or more next workflow steps, wherein the last completed workflow step is a prerequisite to the one or more next workflow steps; and causing, by the computing device, performance of the one or more next workflow steps” is disclosed in ‘058 paragraphs 40-41.
	As to dependent claim 2, “The method of claim 1, wherein: each workflow step, of the plurality of workflow steps, is assigned to at least one workflow step performer; and causing performance of the one or more next workflow steps comprises: determining workflow step performers assigned to the one or more next workflow steps; and sending, to the workflow step performers, a message to begin activities associated with the one or more next workflow steps” is disclosed in ‘058 paragraphs 40-42.
	As to dependent claim 4, “The method of claim 1, wherein each workflow step, of the plurality of workflow steps, is assigned to at least one workflow step performer and each workflow step comprises a status indicating whether said workflow step is complete” is taught in ‘058 paragraphs 31-32 and 42.
	As to dependent claim 6, “The method of claim 4, further comprising: determining, by the computing device and based on a status of a current workflow step, of the plurality of workflow steps, indicating that the current workflow step is complete:, one or more next workflow steps, wherein the current workflow step is a prerequisite to the one or more next workflow steps; and causing, by the computing device, performance of the one or more next workflow steps” is shown in ‘058 paragraphs 42-43.
	As to independent claim 10, this claim is directed to an apparatus executing the method of claim 1; therefore, it is rejected along similar rationale.
	As to dependent claim 11, this claim contains substantially similar subject matter as claim 2, therefore, it is rejected along similar rationale.
	As to independent claim 16 this claim is directed to a non-transitory machine-readable medium executing the method of claim 1; therefore, it is rejected along similar rationale. 
	As to dependent claim 17, this claim contains substantially similar subject matter as claim 2, therefore, it is rejected along similar rationale.

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 5,7-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. U.S. Patent Application Publication No. 2019/0370058 (hereinafter ‘058) in view of Schmidt-Karaca U.S. Patent Application Publication No. 2019/0123889 (hereinafter ‘889).
As to dependent claim 3, the following is not explicitly taught in ‘058: “The method of claim 1, wherein the blockchain transaction is associated with error hashes of at least one workflow step performer assigned to the workflow step” however ‘889 teaches for a particular workflow instance information about any errors associated with the instance can be listed in paragraph 122.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of automated execution of batch job workflows taught in ‘058 to include a means to associate error hashes with at least one workflow step performer.  One of ordinary skill in the art would have been motivated to perform such a modification to protect the components needed to host e-commerce see ‘889 (col. 1, lines 19 et seq.). 
	As to dependent claim 5, “The method of claim 4, further comprising: identifying, by the computing device and from a second node in a blockchain network, a plurality of blockchain transactions, wherein each blockchain transaction from the plurality of blockchain transactions comprises an indication of completion of a corresponding workflow step from the plurality of workflow steps, is executed by the at least one workflow step performer assigned to the corresponding workflow step, and is associated with encryption keys of the at least one workflow step performer assigned to the corresponding workflow step; and updating, by the computing device and for each identified blockchain transaction in the plurality of blockchain transaction, the status of the corresponding workflow step to indicate that the corresponding workflow step is complete” is taught in ‘889 paragraph 93.
	As to dependent claim 7, “The method of claim 4, further comprising determining, by the computing device, a completion of the task based on identification of a second blockchain transaction, wherein the second blockchain transaction comprises an indication that a last workflow step, from the plurality of workflow steps, is complete, a determination that the second blockchain transaction is executed by the at least one workflow step performer assigned to the last workflow step, and a determination that the second blockchain transaction is associated with encryption keys of the at least one workflow step performer assigned to the last workflow step” is shown in ‘889 paragraphs 88-93.
	As to dependent claim 8, “The method of claim 7, wherein the determining of the completion of the execution of the task is further based on determining, by the computing device, whether each of the plurality of workflow steps is complete” is disclosed in ‘058 paragraphs 41-43.
	As to dependent claim 9, “The method of claim 7, further comprising verifying, by the computing device, the encryption keys of the at least one workflow step performer assigned to the last workflow step by verifying that a public key of the at least one workflow step performer decrypts second first blockchain transaction”	 is taught in ‘889 paragraphs 56 and 93.
	As to dependent claims 12-15, these claims contain substantially similar subject matter as claims 3, 5-8; therefore, they are rejected along similar rationale.
	As to dependent claims 18-20, these claims contain substantially similar subject matter as claims 3, 5-6; therefore, they are rejected along similar rationale.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
____________________________________________________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        7 September 2022